Ed. F. McFaddin, Associate Justice (dissenting). I am firmly of the view that the appellee did not establish a bona fide residence in Arkansas; and, therefore, I dissent from the majority holding. The appellee is a doctor in the Veterans Administration and is subject to being moved from place to place by the Veterans Administration just exactly like an officer in the Army is subject to being moved from place to place by the military authorities. All of this was developed in the evidence before us. In several cases we have held that a person in the armed services does not acquire a domicile in Arkansas by mere residence. See Mohr v. Mohr, 206 Ark. 1094, 178 S. W. 2d 502; and Kennedy v. Kennedy, 205 Ark. 650, 169 S. W. 2d 876. The most that Dr. Gardner has acquired in Arkansas is mere residence. In June, 1953 he was domiciled in Florida, in which State Mrs. Gardner' secured a decree for support money for herself and children. Then Dr. Gardner entered the service of the Veterans Administration. He was at Jefferson Barracks, Missouri until the first of November, 1953, when he was transferred to Arkansas. He frankly admitted that the Veterans Administration could reassign him to some other position in some other State at any time. Where then is the animus manendi¶ To establish a domicile in this State he must have the intention of remaining in Arkansas, rather than yielding to the Veterans Administration if it should seek to transfer him. He has never yet testified —nor has anyone testified for him — that he would stay in Arkansas rather than be reassigned by the Veterans Administration to some other State. It was shown that he was engaged in a project at Fort Hoots that he liked very much and that it would take some time to complete the project; but that evidence is far short of showing that Dr. Gardner has the firm intention of remaining in Arkansas, even against an order of re-assignment by the Veterans Administration. Such, I understand, is the test for domicile. I think the majority, in affirming this case, is weakening the effect of our holding in Cassen v. Cassen, 211 Ark. 582, 201 S. W. 2d 585, and other cases on domicile. Therefore I respectfully dissent.